Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tashman et al (U.S. Pub No: 2015/0094564 A1).
           Regarding claim 1, Tashman discloses a method comprising: receiving, from a three-dimensional (3D) motion capture system, initial data representing an initial orientation of a subject user's body in an initial position, receiving x-ray data representing at least the portion of the subject user's body in the initial position (page 3, paragraphs, [0034-0035] FIG. 1 illustrates a system 100 that can facilitate “motion tracking” of one or more bones, in accordance with aspects of the innovation. A model generation component 102 can generate a “three-dimensional (3D) model of the one or more bones”. This model can be based at least in part on imaging data, e.g., segmented imaging data, which can be received (e.g., remotely, etc.) via a communication component 104 or can be received directly from a 3D imaging system (e.g., computed tomography (CT) or magnetic resonance imaging (MRI), etc.) 106 or associated imaging processing and segmentation systems. Based on a sequence of X-ray images “captured by X-ray” imaging system 108 (which can be of substantially any type described herein, e.g., biplane, stereo, etc.) or received via communication component 104, optimization component 110 can determine a set of optimized motion parameters (e.g., position, orientation, etc. as a function of time or for the various frames, etc.) that model the motion captured by the sequence of X-ray images via substantially any of the techniques described herein, e.g., frame-by-frame techniques, four dimensional techniques, etc.  Optimization component 110 can receive or determine initial parameters (e.g., an initial estimation of position and orientation, etc.) in a variety of ways, depending on the embodiment of system 100. For example, initial motion parameters in a frame-by-frame motion tracking embodiment can be input by a user for one or more frames, or can be determined automatically using techniques discussed herein (e.g., temporal coherence techniques, employing a tracking hierarchy of bones such as discussed herein, for example, a coarse-to-smooth tracking that can progress from one or more fast approximation to refined highly accurate solutions, etc.) for one or more frames; in some embodiments, user input can provide initial parameters for the first few (e.g., two, etc.) frames, while initial parameters for other frames can be determined automatically. In an example employing four dimensional techniques discussed herein, initial parameters can take the form of a Bayesian prior that can be automatically determined based on externally captured motion data from auxiliary measurement systems employing optical, inertial or other available technologies (e.g., received via communication component 104, etc.). Based on the initial parameters and optimization technique employed in the particular embodiment of system 100, determination of optimized motion parameters can proceed in a variety of ways, as described herein. For example, in some frame-by-frame embodiments, for each frame, initial parameters can be determined as described herein, and based on the initial parameters, multi-bone Digitally Reconstructed Radiograph (MDRR) generation component 112 can generate one or more two dimensional (2D) projections of the 3D model by projecting simulated X-rays through the model bone of the 3D model and one or more neighboring bones from virtual locations corresponding to the X-ray sources used to obtain the sequence of X-ray images);    
           determining an actual orientation of at least one bone or joint from the portion of the subject user's body in the initial position as represented in the x-ray data (see above, also page 3, paragraph, [0035], user input can provide initial parameters for the first few (e.g., two, etc.) frames, while initial parameters for other frames can be determined automatically. In an example employing four dimensional techniques discussed herein, initial parameters can take the form of a Bayesian prior that can be automatically determined based on externally captured motion data from auxiliary measurement systems employing optical, inertial or other available technologies (e.g., received via communication component 104, etc.). Based on the initial parameters and optimization technique employed in the particular embodiment of system 100, determination of optimized motion parameters can proceed in a variety of ways, as described herein. For example, in some frame-by-frame embodiments, for each frame, initial parameters can be determined as described herein, and based on the initial parameters, multi-bone Digitally Reconstructed Radiograph (MDRR) generation component 112 can generate one or more two dimensional (2D) projections of the 3D model by projecting simulated X-rays through the model bone of the 3D model and one or more neighboring bones from virtual locations corresponding to the X-ray sources used to obtain the sequence of X-ray images);
           and calibrating the initial orientation of the 3D motion capture system to reflect the actual orientation of the at least one bone or joint in the initial position (see page 13, paragraph, [0125] one or more additional techniques and calibration methods can be employed, including techniques to address issues such as camera lens distortions, camera system calibration, image data reduction, and integrated marker tracking. Aspects that incorporate such techniques into the hierarchical algorithms of the subject innovation can better cope with image corruption due to overlap of multiple bones in a radiographic view. Additionally, various aspects of the subject innovation can incorporate joint-specific motion constraints to further improve algorithm robustness. In some aspects, the subject innovation can employ a Bayesian probabilistic position and orientation (pose) estimation algorithm that casts the pose estimation problem in the general framework of probabilistic inference and allows for the fusion of the dynamic stereo X-ray (DSX) system with a traditional motion capture system. In this Bayesian framework, the estimation of any given bone can be expressed as the product of the probability of the measured pose from the DSX system (the Bayesian Likelihood) and the probability pose obtained from an external optical motion capture system (the Prior)).
           Regarding claim 2, Tashman discloses the method of claim 1, further comprising: generating, from the x-ray data, an image of the portion of the subject user's body in the initial position; and causing display of the image in an interface on a display device (see claim 1, also page 2, paragraph, [0012] x-rays are passed through the bone model to produce a pair of digitally reconstructed radiographs (DRR's) on the image plane. By manipulating the bone model within the virtual radiographic system, pairs of DRR's can be generated for any bone position. By calculating image similarity measures between the actual radiographic image pairs and the DRR's, the virtual bone position and orientation can be adjusted (manually or by an optimization algorithm) to identify the position that provides the greatest match, thus determining the position of the actual bone in space. This process is repeated for each pair of images in the motion sequence, and repeated again for each bone of interest to yield the 3D position of the joint for the entire movement. Also page 15, paragraph, [0141] a monitor 1344 or other type of display device is also connected to the system bus 1308 via an interface, such as a video adapter 1346. Three-dimensional display technologies could also be employed for enhanced visualization of bone tracking. In addition to the monitor 1344, a computer typically includes other peripheral output devices (not shown), such as speakers, printers, etc.).
           Regarding claim 3, Tashman discloses the method of claim 2, wherein determining the actual orientation of the at least one bone or joint in the initial position comprises (see page 2, paragraph, [0012] x-rays are passed through the bone model to produce a pair of digitally reconstructed radiographs (DRR's) on the image plane. By manipulating the bone model within the virtual radiographic system, pairs of DRR's can be generated for any bone position. By calculating image similarity measures between the actual radiographic image pairs and the DRR's, the virtual bone position and orientation can be adjusted (manually or by an optimization algorithm) to identify the position that provides the greatest match, thus determining the position of the actual bone in space. This process is repeated for each pair of images in the motion sequence, and repeated again for each bone of interest to yield the 3D position of the joint for the entire movement);
           receiving input via the interface, the input comprising an indication of the at least one bone or joint (see page 3, paragraph, [0035], user input can provide initial parameters for the first few (e.g., two, etc.) frames, while initial parameters for other frames can be determined automatically. In an example employing four dimensional techniques discussed herein, initial parameters can take the form of a Bayesian prior that can be automatically determined based on externally captured motion data from auxiliary measurement systems employing optical, inertial or other available technologies (e.g., received via communication component 104, etc.). Based on the initial parameters and optimization technique employed in the particular embodiment of system 100, determination of optimized motion parameters can proceed in a variety of ways, as described herein. For example, in some frame-by-frame embodiments, for each frame, initial parameters can be determined as described herein, and based on the initial parameters, multi-bone Digitally Reconstructed Radiograph (MDRR) generation component 112 can generate one or more two dimensional (2D) projections of the 3D model by projecting simulated X-rays through the model bone of the 3D model and one or more neighboring bones from virtual locations corresponding to the X-ray sources used to obtain the sequence of X-ray images);
           and determining an offset of the at least one bone or joint relative to a reference frame, wherein the offset represents the actual orientation of the at least one bone or joint in the initial position (see page 2, paragraph, [0014] a method that can facilitate model-based tracking of a motion of a bone. The method can include the acts of receiving a three-dimensional (3D) model of a bone and one or more neighboring bones and receiving a sequence of frames corresponding to the motion of the bone. Each frame can comprise one or more X-ray images. Additionally, there can be steps of receiving motion parameters comprising at least an estimate of position and an estimate of orientation for at least one frame of the sequence of frames, generating one or more multi-bone digitally reconstructed radiographs (MDRRs) based at least in part on the motion parameters, comparing the one or more MDRRs to the one or more X-ray images of the at least one frame according to a similarity measure; and determining whether the motion parameters are optimized based at least in part on the comparing. Also page 12, paragraph, [0111] the hierarchical multi-bone approach was significantly more robust than the operator-assisted method. 13 trials were tracked from the 3 subjects. To compare the robustness of the hierarchical method with the single-bone method, these trials were tracked using the single-bone method without human operator assistance after initialization of the reference frames).
           Regarding claim 5, Tashman discloses the method of claim 1, wherein receiving the initial data representing the initial orientation of the subject user's body comprises receiving the initial data from a plurality of 3D motion capture sensors affixed to at least a portion of the subject user's body (see page 6, paragraphs, [0056-0057] video-motion analysis systems, accelerometers, etc. “small sensors” combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones. [0057] while they cannot recreate bone motion accurately (because they rely on external landmarks/devices or images of the skin or clothing for tracking), they can provide initial trajectory estimates that can be used to guide the radiographic tracking process. This could be particularly beneficial when used in conjunction with the 4D tracking approach, since the external measurement systems would provide initial estimates for the entire motion trajectories, which would then be refined based on the radiographic tracking. Video-motion analysis (using reflective markers) could be especially beneficial for multi-bone tracking, especially if recently developed algorithms for improving bone estimates from skin markers are incorporated into the process).
           Regarding claim 6, Tashman discloses the method of claim 5, further comprising: receiving, from the plurality of 3D motion capture sensors, motion capture data associated with a movement of the subject user's body from the initial position to a subsequent position; and analyzing the motion capture data associated with the subsequent position in relation to the actual orientation of the at least one bone or joint in the initial position (page 6, paragraphs, [0056-0057] Radiographic tracking algorithms require a relatively good "initial guess" to converge on the correct trajectory, because the correlations between DRR's and radiographs degrade rapidly as the estimated bone position deviates from the true position, and there are many incorrect local optima that confound the search process. Much of the manual effort required by current approaches is related to determining these initial position estimates. Many laboratories already contain non-radiographic systems for measuring human movement, such as video-motion analysis systems, accelerometers, etc. Small sensors combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones, as well as low-cost consumer motion tracking systems (e.g. Kinect by Microsoft, Inc.), are becoming widely available, affordable and easy to use, requiring minimal data processing effort. [0057] While they cannot recreate bone motion accurately (because they rely on external landmarks/devices or images of the skin or clothing for tracking), they can provide initial trajectory estimates that can be used to guide the radiographic tracking process. This could be particularly beneficial when used in conjunction with the 4D tracking approach, since the external measurement systems would provide initial estimates for the entire motion trajectories, which would then be refined based on the radiographic tracking. Video-motion analysis (using reflective markers) could be especially beneficial for multi-bone tracking, especially if recently developed algorithms for improving bone estimates from skin markers are incorporated into the process).
           Regarding claim 7, Tashman discloses the method of claim 6, wherein the motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of 3D motion capture sensors (page 6, paragraph, [0056] Radiographic tracking algorithms require a relatively good "initial guess" to converge on the correct trajectory, because the correlations between DRR's and radiographs degrade rapidly as the estimated bone position deviates (position data), from the true position, and there are many incorrect local optima that confound the search process. Much of the manual effort required by current approaches is related to determining these initial position estimates. Many laboratories already contain non-radiographic systems for measuring human movement, such as video-motion analysis systems, accelerometers, etc. Small sensors combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones, as well as low-cost consumer motion tracking systems (e.g. Kinect by Microsoft, Inc.), are becoming widely available, affordable and easy to use, requiring minimal data processing effort. Also page 8, paragraph, [0080] the positions of the previous two solved frames (circles 702 and 704 in FIG. 7) were extrapolated to predict the position in the current frame. Then the intermediate positions (intermediate circles in FIG. 7) were generated between the predicted position and the position of the closest solved frame. Finally, the best-match position among all these potential positions was found. The rationale of multiple intermediate points is that a bone can change its direction and speed of movement. Multiple intermediate points help to compensate for this variation in speed and direction. Subsequent phases thoroughly search the region surrounding a selected seed location (cross points in FIG. 7) in order to “capture accelerated” and decelerated motion. The intermediate seed points can be generated uniformly so that the translation difference or the angle difference between two consecutive seed points can be at most 0.5 mm or 0.50 degrees).
           Regarding claim 9, Tashman discloses the system of claim 8, wherein the processing device to execute the instructions to perform further operations comprising: generating, from the x-ray data, an image of the portion of the subject user's body in the initial position; and causing display of the image in an interface on a display device (see claim 1, also page 2, paragraph, [0012] x-rays are passed through the bone model to produce a pair of digitally reconstructed radiographs (DRR's) on the image plane. By manipulating the bone model within the virtual radiographic system, pairs of DRR's can be generated for any bone position. By calculating image similarity measures between the actual radiographic image pairs and the DRR's, the virtual bone position and orientation can be adjusted (manually or by an optimization algorithm) to identify the position that provides the greatest match, thus determining the position of the actual bone in space. This process is repeated for each pair of images in the motion sequence, and repeated again for each bone of interest to yield the 3D position of the joint for the entire movement. Also page 15, paragraph, [0141] a monitor 1344 or other type of display device is also connected to the system bus 1308 via an interface, such as a video adapter 1346. Three-dimensional display technologies could also be employed for enhanced visualization of bone tracking. In addition to the monitor 1344, a computer typically includes other peripheral output devices (not shown), such as speakers, printers, etc.).
           Regarding claim 10, Tashman discloses the system of claim 9, wherein determining the actual orientation of the at least one bone or joint in the initial position comprises (see page 2, paragraph, [0012] x-rays are passed through the bone model to produce a pair of digitally reconstructed radiographs (DRR's) on the image plane. By manipulating the bone model within the virtual radiographic system, pairs of DRR's can be generated for any bone position. By calculating image similarity measures between the actual radiographic image pairs and the DRR's, the virtual bone position and orientation can be adjusted (manually or by an optimization algorithm) to identify the position that provides the greatest match, thus determining the position of the actual bone in space. This process is repeated for each pair of images in the motion sequence, and repeated again for each bone of interest to yield the 3D position of the joint for the entire movement);
           receiving input via the interface, the input comprising an indication of the at least one bone or joint (see page 3, paragraph, [0035], user input can provide initial parameters for the first few (e.g., two, etc.) frames, while initial parameters for other frames can be determined automatically. In an example employing four dimensional techniques discussed herein, initial parameters can take the form of a Bayesian prior that can be automatically determined based on externally captured motion data from auxiliary measurement systems employing optical, inertial or other available technologies (e.g., received via communication component 104, etc.). Based on the initial parameters and optimization technique employed in the particular embodiment of system 100, determination of optimized motion parameters can proceed in a variety of ways, as described herein. For example, in some frame-by-frame embodiments, for each frame, initial parameters can be determined as described herein, and based on the initial parameters, multi-bone Digitally Reconstructed Radiograph (MDRR) generation component 112 can generate one or more two dimensional (2D) projections of the 3D model by projecting simulated X-rays through the model bone of the 3D model and one or more neighboring bones from virtual locations corresponding to the X-ray sources used to obtain the sequence of X-ray images);
           and determining an offset of the at least one bone or joint relative to a reference frame, wherein the offset represents the actual orientation of the at least one bone or joint in the initial position (see page 2, paragraph, [0014] a method that can facilitate model-based tracking of a motion of a bone. The method can include the acts of receiving a three-dimensional (3D) model of a bone and one or more neighboring bones and receiving a sequence of frames corresponding to the motion of the bone. Each frame can comprise one or more X-ray images. Additionally, there can be steps of receiving motion parameters comprising at least an estimate of position and an estimate of orientation for at least one frame of the sequence of frames, generating one or more multi-bone digitally reconstructed radiographs (MDRRs) based at least in part on the motion parameters, comparing the one or more MDRRs to the one or more X-ray images of the at least one frame according to a similarity measure; and determining whether the motion parameters are optimized based at least in part on the comparing. Also page 12, paragraph, [0111] the hierarchical multi-bone approach was significantly more robust than the operator-assisted method. 13 trials were tracked from the 3 subjects. To compare the robustness of the hierarchical method with the single-bone method, these trials were tracked using the single-bone method without human operator assistance after initialization of the reference frames).
           Regarding claim 12, Tashman discloses the system of claim 8, wherein receiving the initial data representing the initial orientation of the subject user's body comprises receiving the initial data from a plurality of 3D motion capture sensors affixed to at least a portion of the subject user's body (see page 6, paragraphs, [0056-0057] video-motion analysis systems, accelerometers, etc. “small sensors” combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones. [0057] while they cannot recreate bone motion accurately (because they rely on external landmarks/devices or images of the skin or clothing for tracking), they can provide initial trajectory estimates that can be used to guide the radiographic tracking process. This could be particularly beneficial when used in conjunction with the 4D tracking approach, since the external measurement systems would provide initial estimates for the entire motion trajectories, which would then be refined based on the radiographic tracking. Video-motion analysis (using reflective markers) could be especially beneficial for multi-bone tracking, especially if recently developed algorithms for improving bone estimates from skin markers are incorporated into the process).
           Regarding claim 13, Tashman discloses the system of claim 8, wherein the processing device to execute the instructions to perform further operations comprising: receiving, from the plurality of 3D motion capture sensors, motion capture data associated with a movement of the subject user's body from the initial position to a subsequent position; and analyzing the motion capture data associated with the subsequent position in relation to the actual orientation of the at least one bone or joint in the initial position (page 6, paragraphs, [0056-0057] Radiographic tracking algorithms require a relatively good "initial guess" to converge on the correct trajectory, because the correlations between DRR's and radiographs degrade rapidly as the estimated bone position deviates from the true position, and there are many incorrect local optima that confound the search process. Much of the manual effort required by current approaches is related to determining these initial position estimates. Many laboratories already contain non-radiographic systems for measuring human movement, such as video-motion analysis systems, accelerometers, etc. Small sensors combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones, as well as low-cost consumer motion tracking systems (e.g. Kinect by Microsoft, Inc.), are becoming widely available, affordable and easy to use, requiring minimal data processing effort. While they cannot recreate bone motion accurately (because they rely on external landmarks/devices or images of the skin or clothing for tracking), they can provide initial trajectory estimates that can be used to guide the radiographic tracking process. This could be particularly beneficial when used in conjunction with the 4D tracking approach, since the external measurement systems would provide initial estimates for the entire motion trajectories, which would then be refined based on the radiographic tracking. Video-motion analysis (using reflective markers) could be especially beneficial for multi-bone tracking, especially if recently developed algorithms for improving bone estimates from skin markers are incorporated into the process).
           Regarding claim 14, Tashman discloses the system of claim 13, wherein the motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of 3D motion capture sensors (page 6, paragraph, [0056] Radiographic tracking algorithms require a relatively good "initial guess" to converge on the correct trajectory, because the correlations between DRR's and radiographs degrade rapidly as the estimated bone position deviates (position data), from the true position, and there are many incorrect local optima that confound the search process. Much of the manual effort required by current approaches is related to determining these initial position estimates. Many laboratories already contain non-radiographic systems for measuring human movement, such as video-motion analysis systems, accelerometers, etc. Small sensors combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones, as well as low-cost consumer motion tracking systems (e.g. Kinect by Microsoft, Inc.), are becoming widely available, affordable and easy to use, requiring minimal data processing effort. Also page 8, paragraph, [0080] the positions of the previous two solved frames (circles 702 and 704 in FIG. 7) were extrapolated to predict the position in the current frame. Then the intermediate positions (intermediate circles in FIG. 7) were generated between the predicted position and the position of the closest solved frame. Finally, the best-match position among all these potential positions was found. The rationale of multiple intermediate points is that a bone can change its direction and speed of movement. Multiple intermediate points help to compensate for this variation in speed and direction. Subsequent phases thoroughly search the region surrounding a selected seed location (cross points in FIG. 7) in order to “capture accelerated” and decelerated motion. The intermediate seed points can be generated uniformly so that the translation difference or the angle difference between two consecutive seed points can be at most 0.5 mm or 0.50 degrees).
           Regarding claim 16, Tashman discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions cause the processing device to perform further operations comprising: generating, from the x-ray data, an image of the portion of the subject user's body in the initial position; and causing display of the image in an interface on a display device (see claim 1, also page 2, paragraph, [0012] x-rays are passed through the bone model to produce a pair of digitally reconstructed radiographs (DRR's) on the image plane. By manipulating the bone model within the virtual radiographic system, pairs of DRR's can be generated for any bone position. By calculating image similarity measures between the actual radiographic image pairs and the DRR's, the virtual bone position and orientation can be adjusted (manually or by an optimization algorithm) to identify the position that provides the greatest match, thus determining the position of the actual bone in space. This process is repeated for each pair of images in the motion sequence, and repeated again for each bone of interest to yield the 3D position of the joint for the entire movement. Also page 15, paragraph, [0141] a monitor 1344 or other type of display device is also connected to the system bus 1308 via an interface, such as a video adapter 1346. Three-dimensional display technologies could also be employed for enhanced visualization of bone tracking. In addition to the monitor 1344, a computer typically includes other peripheral output devices (not shown), such as speakers, printers, etc.).
           Regarding claim 17, Tashman discloses the non-transitory computer-readable storage medium of claim 16, wherein determining the actual orientation of the at least one bone or joint in the initial position comprises (see page 2, paragraph, [0012] x-rays are passed through the bone model to produce a pair of digitally reconstructed radiographs (DRR's) on the image plane. By manipulating the bone model within the virtual radiographic system, pairs of DRR's can be generated for any bone position. By calculating image similarity measures between the actual radiographic image pairs and the DRR's, the virtual bone position and orientation can be adjusted (manually or by an optimization algorithm) to identify the position that provides the greatest match, thus determining the position of the actual bone in space. This process is repeated for each pair of images in the motion sequence, and repeated again for each bone of interest to yield the 3D position of the joint for the entire movement);
           receiving input via the interface, the input comprising an indication of the at least one bone or joint (see page 3, paragraph, [0035], user input can provide initial parameters for the first few (e.g., two, etc.) frames, while initial parameters for other frames can be determined automatically. In an example employing four dimensional techniques discussed herein, initial parameters can take the form of a Bayesian prior that can be automatically determined based on externally captured motion data from auxiliary measurement systems employing optical, inertial or other available technologies (e.g., received via communication component 104, etc.). Based on the initial parameters and optimization technique employed in the particular embodiment of system 100, determination of optimized motion parameters can proceed in a variety of ways, as described herein. For example, in some frame-by-frame embodiments, for each frame, initial parameters can be determined as described herein, and based on the initial parameters, multi-bone Digitally Reconstructed Radiograph (MDRR) generation component 112 can generate one or more two dimensional (2D) projections of the 3D model by projecting simulated X-rays through the model bone of the 3D model and one or more neighboring bones from virtual locations corresponding to the X-ray sources used to obtain the sequence of X-ray images);
           and determining an offset of the at least one bone or joint relative to a reference frame, wherein the offset represents the actual orientation of the at least one bone or joint in the initial position (see page 2, paragraph, [0014] a method that can facilitate model-based tracking of a motion of a bone. The method can include the acts of receiving a three-dimensional (3D) model of a bone and one or more neighboring bones and receiving a sequence of frames corresponding to the motion of the bone. Each frame can comprise one or more X-ray images. Additionally, there can be steps of receiving motion parameters comprising at least an estimate of position and an estimate of orientation for at least one frame of the sequence of frames, generating one or more multi-bone digitally reconstructed radiographs (MDRRs) based at least in part on the motion parameters, comparing the one or more MDRRs to the one or more X-ray images of the at least one frame according to a similarity measure; and determining whether the motion parameters are optimized based at least in part on the comparing. Also page 12, paragraph, [0111] the hierarchical multi-bone approach was significantly more robust than the operator-assisted method. 13 trials were tracked from the 3 subjects. To compare the robustness of the hierarchical method with the single-bone method, these trials were tracked using the single-bone method without human operator assistance after initialization of the reference frames).
            Regarding claim 19, Tashman discloses the non-transitory computer-readable storage medium of claim 15, wherein receiving the initial data representing the initial orientation of the subject user's body comprises receiving the initial data from a plurality of 3D motion capture sensors affixed to at least a portion of the subject user's body (see page 6, paragraphs, [0056-0057] video-motion analysis systems, accelerometers, etc. “small sensors” combining accelerometers, gyroscopes and magnetometers (as employed routinely in smartphones. [0057] while they cannot recreate bone motion accurately (because they rely on external landmarks/devices or images of the skin or clothing for tracking), they can provide initial trajectory estimates that can be used to guide the radiographic tracking process. This could be particularly beneficial when used in conjunction with the 4D tracking approach, since the external measurement systems would provide initial estimates for the entire motion trajectories, which would then be refined based on the radiographic tracking. Video-motion analysis (using reflective markers) could be especially beneficial for multi-bone tracking, especially if recently developed algorithms for improving bone estimates from skin markers are incorporated into the process).
            With regard to claims 8, 15, 20, the arguments analogous to those presented above for claims 1, 2, 3, 5, 6, 7, 9, 10, 12, 13, 14, 16, 17 and 19 are respectively applicable to claims 8, 15, 20.
Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
October 15, 2022